UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4717


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

PHOUNG PHAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:07-cr-00360-NCT-1; 1:07-cr-
00373-NCT-1)


Submitted:     January 18, 2011               Decided:   May 31, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.    Graham Tod Green, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phoung Phan appeals his convictions and the 168-month

sentence       imposed      by   the     district      court       following     his   guilty

pleas     to     conspiracy       to      possess      with        intent   to   distribute

ecstasy, and conspiracy to distribute 100 or more kilograms of

marijuana, all in violation of 21 U.S.C. §§ 841, 846 (2006).

Phan’s     counsel       has      filed     a       brief    pursuant       to   Anders   v.

California, 386 U.S. 738 (1967) asserting that, in her opinion,

there are no meritorious issues for appeal.                            Phan was notified

of his right to file a pro se supplemental brief, but has not

filed a brief.           The Government declined to file a brief.                         We

affirm.

               Because Phan did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.                  United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                   “To establish plain error, [Phan]

must show that an error occurred, that the error was plain, and

that the error affected his substantial rights.”                             United States

v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                              Our review of

the     record      leads    us     to     conclude         that     the    district   court

substantially complied with Rule 11, and that Phan’s guilty plea

was knowing and voluntary.

               We   review       Phan’s    sentence         for    abuse    of   discretion.

Gall v. United States, 552 U.S. 38, 51 (2007).                              The first step

                                                2
in this review requires us to ensure that the district court

committed no significant procedural error.                      United States v.

Evans,     526      F.3d   155,    161     (4th    Cir.    2008).       Significant

procedural errors include “‘failing to calculate (or improperly

calculating) the Guidelines range, . . . failing to consider the

[18 U.S.C.] § 3553(a) factors, . . . or failing to adequately

explain the chosen sentence--including an explanation for any

deviation from the Guidelines range.’”                  United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009) (quoting Gall, 552 U.S. at

51).      We then consider the substantive reasonableness of the

sentence, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.             When reviewing a sentence on appeal, we

presume    a     sentence     within     the     properly-calculated      Guideline

range is reasonable.          United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).           Our review of the record leads us to conclude

that the district court properly determined the Guidelines range

and committed no procedural error.                 Phan’s sentence was at the

bottom    of     the   Guidelines        range    and     is   thus   substantively

reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We   therefore     affirm    the    district     court’s   judgment.

This court requires that counsel inform Phan in writing of his

right to petition the Supreme Court of the United States for

                                           3
further review.          If Phan requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in     this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Phan.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented     in   the    materials

before    the    court    and    argument      would   not   aid    the   decisional

process.



                                                                            AFFIRMED




                                           4